Case: 17-50917      Document: 00514448242         Page: 1    Date Filed: 04/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-50917                               FILED
                                  Summary Calendar                         April 26, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

JESUS NEVAREZ-SALAZAR, also known as Jesus Salazar,
also known as Jesus Gerardo Nevares, also known as Jesus Navares Salazar,
also known as Jesus Nevarez, also known as Jesus Salazar Neverez,
also known as Jesus Nevarez Salazar, also known as Jesus Salazar Nevarez,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 5:17-CR-480-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50917   Document: 00514448242    Page: 2   Date Filed: 04/26/2018


                               No. 17-50917

     The Federal Public Defender appointed to represent Jesus Nevarez-
Salazar has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Nevarez-Salazar has not filed a response. We
have reviewed counsel’s brief and the relevant portions of the record. We
concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.




                                     2